J-S09024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WESLEY WISE                                :
                                               :
                       Appellant               :   No. 1145 EDA 2021


       Appeal from the Judgment of Sentence Entered February 11, 2021,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0003063-2019.


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                               FILED JULY 5, 2022

        Wesley Wise appeals from the judgment of sentence imposed after the

trial court found him guilty of arson and criminal mischief.1 Upon review, we

affirm.

        On March 26, 2019, Wise was arrested and charged with multiple

offenses, which arose from the following facts as set forth by the trial court:

        Ms. Owens testified that on January 12, 2019, she resided in a
        two-story, three-bedroom home at 5835 Warrington Avenue,
        Philadelphia, Pennsylvania. She lived at the premises with two
        other adults — [Wise] and Mr. Bowe. The residents' three
        bedrooms were on the home's second floor, which they reached
        by stairs ascending from the downstairs dining room. [Wise]
        occupied the rear bedroom located approximately 10 feet beyond
        the top of the stairs. Ms. Owens occupied the middle bedroom,
        and Mr. Bowe occupied the master bedroom at the end of the
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3301(a) and 3304(a).
J-S09024-22


     hallway. A bathroom was located between the middle and master
     bedrooms. Ms. Owens saw [Wise] earlier in the day, around 2:00
     p.m., entering the upstairs bathroom. Around 5:30 p.m., Ms.
     Owens went downstairs from her middle bedroom and entered the
     kitchen with her two visiting grandchildren, ages eight (8) and one
     (1). Around fifteen (15) minutes later, while preparing food at the
     microwave, Ms. Owens saw [Wise] walk through the dining room
     with a bag and exit the premises through the front door.

     Around twenty (20) minutes later, Ms. Owens heard a smoke
     alarm and Mr. Bowe came running "down the steps saying the
     little room was on fire." Ms. Owens attempted to go upstairs to
     extinguish the fire with a pot of water, but the stairway was too
     [smoky] and she could not reach the second floor. Ms. Owens
     therefore evacuated the residence with her coughing
     grandchildren and called police once they were safely outside.

     Mr. Bowe testified that around 6:45 p.m., he was awakened from
     sleep due to smoke coming from [Wise’s] room. Wise’s door was
     closed but smoke infused the entire upstairs. Mr. Bowe checked
     the upstairs rooms for people and tried extinguishing the fire with
     water obtained from the bathroom, "but the heat was too intense"
     and Mr. Bowe was coughing intensely.          He therefore went
     downstairs, saw Ms. Owens in the kitchen with her grandchildren,
     and ultimately evacuated the home. Mr. Bowe could not resume
     occupancy of the home until three (3) to six (6) months after the
     fire.

     Ms. Berry, who is Mr. Bowe's sister, lived two blocks away from
     the property. She testified that her two daughters owned the
     home but that she determined who lived in the residence. Ms.
     Berry verbally negotiated with [Wise] about the terms of his
     occupancy, and [Wise] paid Ms. Berry in food stamps. However,
     before the fire, they "started having little arguments" because
     [Wise] was late on his rent payments. After three (3) months of
     dilatory payments, Ms. Berry verbally told [Wise] he could no
     longer reside in the home and must leave the premises by January
     12, 2019 (i.e., the day of the fire). Ms. Berry also testified that
     the fire caused between $ 5000 and $ 7000 in property damage.

     The Commonwealth lastly presented the testimony of the Fire
     Marshal, Lieutenant McMichael, whom the parties stipulated is "an
     expert in the field of arson investigation." Lieutenant McMichael
     prepared an investigative report explaining, inter alia, that around
     fifty (50) firefighters were dispatched to the property around 6:50


                                    -2-
J-S09024-22


      p.m. Lieutenant McMichael himself arrived around 7:45 p.m.,
      after the fire was extinguished. His inspection of the property
      revealed that the fire originated "[i]nside the closet on the
      northwest corner" of [Wise’s] room. In that area, there were no
      "competent ignition sources" that inadvertently could have caused
      the fire. The fire was not caused by the heater, the power strip,
      a heat gun sitting on the table, defective outlets, the radiator, the
      home's breaker, or any other electrical appliance.

      After eliminating any other possible cause of the fire, Lieutenant
      McMichael "determined it was a fire started by human hand." The
      ignition source was "an open flame" — i.e., a match or a lighter.
      On the same night as the fire, Lieutenant McMichael called
      [Wise’s] cellular phone and advised him that he was investigating
      the fire and needed to ask [Wise] some questions, including
      whether [Wise] was smoking or using candles in his room. [Wise]
      replied that he was neither smoking nor using candles in the room.
      Lieutenant McMichael then asked for [Wise’s] location so they
      could speak face-to-face, but [Wise] refused to disclose his
      whereabouts. Lieutenant McMichael also asked [Wise] whether
      he started the fire, and according to Lieutenant McMichael, [Wise]
      replied: "You can't put this on me, I wasn't there. You can't put
      it on me. You can't put me in two places at once because I have
      a good story."

      Ms. Minnis testified that she was 76 years-old and resided at 1337
      South 20th Street, Philadelphia, Pennsylvania. She had known
      [Wise] around fifty (50) years because he is friends with her four
      sons. Ms. Minnis testified that [Wise] came to her home around
      8:00 a.m. on the day of the fire, which did not ignite until 10-12
      hours later. According to Ms. Minnis, [Wise] at some point
      received a phone call from his sister advising there was "a fire or
      something at his house." [Wise] purportedly was shocked and
      responded, "You're kidding me."

Trial Court Opinion, 8/13/21, at 2-5 (citations and footnotes omitted).

      Based on this evidence, the trial court found Wise guilty of arson and

criminal mischief; he was acquitted of all other charges.      On February 11,

2021, the court sentenced Wise to 5 to twelve 12 years’ incarceration followed




                                      -3-
J-S09024-22



by 3 years’ probation for arson and 5 years’ concurrent probation for criminal

mischief. Wise filed a post-sentence motion, which the court denied.

      Wise filed this timely appeal. Wise and the trial court complied with

Pennsylvania Rule of Appellate Procedure 1925.

      On appeal, Wise raises the following two issues:

      1. Was [] the evidence insufficient to sustain the verdicts of guilt
      on the charges of arson and criminal mischief as the
      Commonwealth's contradictory evidence of a timeline of [Wise]
      being at the scene of the fire (7:40 p.m. vs 5:30 p.m. vs 5:45
      p.m.) in relation to when smoke was first smelled - 6:45 p.m.,
      establishes that [Wise] could not have started the fire, and [was]
      any finding of guilt on such weak circumstantial evidence the
      product of conjecture and speculation that cannot be the basis of
      a guilty verdict?

      2. Did [] the trial court abuse its discretion in [denying Wise's]
      post-sentence motion for a new trial, as the verdict was so
      contrary to the weight of the evidence as to shock one's sense of
      justice, where the testimony was vague, inconsistent and
      incredible?

Wise’s Brief at 4.

      In his first issue, Wise claims that the evidence was insufficient to

convict him of arson and criminal mischief.      Specifically, Wise claims that

evidence was merely circumstantial.        Although Wise acknowledges that

circumstantial evidence may establish a crime here, he believes the evidence

was insufficient to establish that he was the one who set the fire, as opposed

to the other individuals who lived there. Wise maintains that the only evidence

that possibly implicates him was Ms. Owens’ testimony, which was




                                     -4-
J-S09024-22



inconsistent as to the timing of the events that evening and whether she tried

to put out the fire. Wise’s Brief at 11.

      In reviewing a sufficiency of the evidence claim, this Court:

      must determine whether the evidence admitted at trial, as well as
      all reasonable inferences drawn therefrom, when viewed in the
      light most favorable to the verdict winner, are sufficient to support
      all elements of the offense. Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted). However, “the inferences must flow from facts and circumstances

proven in the record and must be of such volume and quality as to overcome

the presumption of innocence and satisfy the jury of an accused's guilt beyond

a reasonable doubt.” Commonwealth v. Scott, 597 A.2d 1220, 1221 (Pa.

Super. 1991). “The trier of fact cannot base a conviction on conjecture and

speculation and a verdict which is premised on suspicion will fail even under

the limited scrutiny of appellate review.” Id. “Because evidentiary sufficiency

is a question of law, our standard of review is de novo and our scope of review

is plenary.” Commonwealth v. Diamond, 83 A.3d 119, 126 (Pa. 2013).

      In pertinent part, 18 Pa.C.S.A. section 3301 provides:

      (a) Arson endangering persons.--

      (1) A person commits a felony of the first degree if he intentionally
      starts a fire or causes an explosion, or if he aids, counsels, pays
      or agrees to pay another to cause a fire or explosion, whether on
      his own property or on that of another, and if:




                                      -5-
J-S09024-22


      (i) he thereby recklessly places another person in danger of death
      or bodily injury, including but not limited to a firefighter, police
      officer or other person actively engaged in fighting the fire; or

      (ii) he commits the act with the purpose of destroying or damaging
      an inhabited building or occupied structure of another.

18 Pa.C.S.A. § 3301(a)(1). Accordingly, the Commonwealth must establish

beyond a reasonable doubt that: 1) there was a fire, 2) it was of incendiary

origin, and 3) the defendant set the fire. Commonwealth v. Ford, 607 A.2d

764, 766 (Pa. Super. 1992). Direct evidence is not required. “‘[P]roof of guilt

especially in arson cases, may be established [through] circumstantial

evidence.’” Commonwealth v. Counterman, 719 A.2d 284 (Pa. 1998)

(quoting Commonwealth v. DiNicola, 468 A.2d 1078, 1081 (Pa. 1983).

“[A]rson, by its very nature, is rarely committed in the presence of others,

and a refusal to convict on circumstantial evidence alone would be tantamount

to an invitation to commit the crime.” Commonwealth v. Colon, 399 A.2d

1068, 1073 (Pa. Super. 1979).

      To sustain a conviction for criminal mischief, the Commonwealth must

prove that the defendant damaged “tangible property of another intentionally,

recklessly, or by negligence in the employment of fire, explosives, or other

dangerous means listed in section 3302(a) of this title (relating to causing or

risking catastrophe).” 18 Pa.C.S.A. § 3304(a)(1).

      Contrary to Wise’s claim, our review of the evidence and testimony

presented at trial and the inferences drawn therefrom shows that the evidence




                                     -6-
J-S09024-22



was sufficient to establish that Wise was the one who started the fire and to

convict him of both crimes.

      Indisputably, an individual started the fire with an open flame in Wise’s

bedroom closet; no one except Wise had been in there. Wise, who was evicted

as of the day of the fire, left the house carrying a bag; he was the only one

who had a reason to start the fire. Not long after he left, the smoke alarm

went off; this is evident despite the varying times reflected in the record. Ms.

Owens and Mr. Bowe risked their lives and tried to extinguish the fire but had

to evacuate, along with Ms. Owens’ two young grandchildren. The trial court

evidently did not believe Ms. Minnis’ testimony that Wise was at her house

since early on the day of the fire.

      Ms. Owens and Mr. Bowe remained at the scene of the fire. However,

Wise refused to return for questioning when asked by Lieutenant McMichael.

Further, when Lieutenant McMichael asked Wise if he started the fire, he did

not deny it, and became defensive telling him, “you can’t put this on me, you

can’t put me in two places at once. . . . I have a good story.” Notably, Ms.

Owens, Mr. Bowe, and Ms. Berry all denied starting the fire, but Wise was the

only one with a motive.

      From this evidence, the trial court, as finder of fact, could reasonably

infer that Wise was the one who started the fire, doing so before he left the

house. This is so despite the inconsistent testimony regarding the timeline of

events that day.   The cumulative evidence and the inferences that can be

drawn therefrom view in the light most favorable to the Commonwealth as the

                                      -7-
J-S09024-22



verdict winner were sufficient to sustain Wise’s conviction for arson and

criminal mischief.

      In his second issue, Wise claims that the trial court erred in denying his

motion for a new trial on the basis that the verdict was against the weight of

the evidence. Again, Wise maintains that the evidence failed to establish that

he was the one that started the fire.         Ms. Owens’ testimony was too

inconsistent and contradictory to place him at the house near the time the fire

started. Wise therefore claims the trial court erred. Wise’s Brief at 23.

      When reviewing a challenge to the weight of the evidence, our standard

of review is as follows:

      The essence of appellate review for a weight claim appears to lie
      in ensuring that the trial court's decision has record
      support. Where the record adequately supports the trial
      court, the trial court has acted within the limits of its
      discretion.

                                     ***

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. A new trial should not be granted because of a mere
      conflict in the testimony or because the judge on the same facts
      would have arrived at a different conclusion. Rather, the role of
      the trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.

                                     ***

      An appellate court's standard of review when presented with a
      weight of the evidence claim is distinct from the standard of review
      applied by the trial court. Appellate review of a weight claim
      is a review of the exercise of discretion, not of the
      underlying question of whether the verdict is against the
      weight of the evidence.

                                      -8-
J-S09024-22



Commonwealth v. Clay, 64 A.3d 1049, 1054–55 (Pa. 2013) (citations

omitted) (emphasis added). Absent an abuse of discretion, the trial court's

decision will not be disturbed. See Commonwealth v. Griffin, 515 A.2d

865, 869 (Pa. 1986).      An abuse of discretion “is not merely an error in

judgment. Rather, it involves bias, partiality, prejudice, ill-will, manifest

unreasonableness or a misapplication of the law.” Commonwealth v. West,

937 A.2d 516, 521 (Pa. Super. 2007).         By contrast, a proper exercise of

discretion “conforms to the law and is based on the facts of record.” Id.

      Initially, we observe that, typically, a weight claim is filed after a jury

trial in the hope that the trial court judge who, like the jury, had an opportunity

to hear the evidence and observe the demeanor of the witnesses, “will

conclude that the verdict was so contrary to what it heard and observed that

it will deem the jury's verdict such a miscarriage of justice and trigger the

court's time-honored and inherent power to take corrective action.” Criswell

v. King, 834 A.2d 505, 512 (Pa. 2003). Here, however, a non-jury trial was

held. Although weight of the evidence claims have been addressed in non-

jury cases, there is a logical inconsistency in asking a trial judge to conclude

that his non-jury decision shocked his own conscience. Notwithstanding this,

we consider whether the trial court's decision was an abuse of discretion.

      Not surprisingly, the trial court concluded that its non-jury verdict was

not against the weight of the evidence. In reaching its decision, the trial court

thoroughly reviewed the evidence presented to support Wise's convictions. It

further explained:

                                       -9-
J-S09024-22


      The . . . testimony supports a weighty inference that [Wise]
      ignited the fire in his room before leaving the premises.

      Moreover, [Wise] exaggerates the time discrepancy in the
      testimony. Ms. Owens testified that she came downstairs and
      went to the kitchen around 5:30 p.m., and that she saw [Wise]
      leaving the premises around fifteen minutes later (i.e., around
      5:45 p.m.). Twenty minutes after that (i.e., around 6:05), Mr.
      Bowe came downstairs and alerted Ms. Owens to the fire in
      [Wise’s] room. After attempting unsuccessfully to ascend the
      stairs to pour water on the fire, Ms. Owens evacuated the home
      with her two young grandchildren. She then flagged down a
      neighbor and called the police. Firefighters were dispatched to
      the property around 6:50 p.m.

      Ms. Owens was exposed to a fire that imperiled both herself and
      her grandchildren. Any imprecision or minor inconsistencies in
      her testimony regarding the timing of the hazardous event does
      not outweigh the testimony, and reasonable inferences therefrom,
      establishing [Wise’s] guilt. [Wise’s] challenge to the weight of the
      evidence is therefore meritless.

Trial Court Opinion, 8/13/21, at 8-9 (citations omitted). It is evident that the

trial court chose to believe the evidence presented by the Commonwealth and

the logical inferences derived therefrom. “[T]he finder of fact while passing

upon the credibility of witnesses and the weight of the evidence produced, is

free to believe all, part or none of the evidence.”       Commonwealth v.

Roberts, 133 A.3d 759, 767 (Pa. Super. 2016).

      Based upon our review of the record, and the trial court's rationale for

denying Wise’s motion, we conclude that the trial court did not abuse its

discretion in finding that the verdict was not against the weight of the

evidence.

      Judgment of sentence affirmed.




                                     - 10 -
J-S09024-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/5/2022




                          - 11 -